PER CURIAM.
These actions brought for injunction under Louisiana Act 13 of 1936, known as the Fair Trade Act, resulted below in judgments denying the injunctions and dismissing the suits. Those judgments were based on a conclusion of law that “Contracts between plaintiffs and others which were made the basis of these suits do not comply with the provisions of the invoked act, are not protected thereby and are illegal, null and void under the .specific provisions of Act 86 of the Legislature of Louisiana for the year 1890 and Act 90 of the Legislature of Louisiana for the year 1892.” After the entry of these judgments, the Supreme Court of Louisiana in Pepsodent Co. v. Krauss Co. and International Cellucotton Products Co. v. Krauss Co., 200 La. 959, 9 So.2d 303-306, authoritatively determined adversely to appellee the very questions on which judgments had gone for it in the court below. Under the authority of those cases, the judgments appealed from in these two cases must be reversed and the causes remanded for further and not inconsistent proceedings.
Reversed and remanded.